Exhibit 10.1

NB&T FINANCIAL GROUP, INC.

2006 EQUITY PLAN

(as amended April 25, 2006)

1.00 PURPOSE AND EFFECTIVE DATE

1.01 Purpose. This Plan is intended to foster and promote the long-term
financial success of the Company and Related Entities and to increase
shareholder value by [1] providing Employees and Directors an opportunity to
acquire an ownership interest in the Company and [2] enabling the Company and
Related Entities to attract and retain the services of outstanding Employees and
Directors upon whose judgment, interest and special efforts the successful
conduct of the Group’s business is largely dependent.

1.02 Effective Date. The Plan will be effective upon its adoption by the Board
and approval by the affirmative vote of the Company’s shareholders under
applicable rules and procedures, including those prescribed under Code §§162(m)
and 422. Any Award granted before shareholder approval will be null and void if
the shareholders do not approve the Plan within the period just described.
Subject to Sections 10.00 and 11.00, the Plan will continue until the tenth
anniversary of the date it is adopted by the Board or approved by the Company’s
shareholders, whichever is earliest.

2.00 DEFINITIONS

When used in this Plan, the following words, terms and phrases have the meanings
given to them in this section unless another meaning is expressly provided
elsewhere in this document or clearly required by the context. When applying
these definitions and any other word, term or phrase used in this Plan, the form
of any word, term or phrase will include any and all of its other forms.

Act. The Securities Exchange Act of 1934, as amended, or any successor statute
of similar effect, even if the Company is not subject to the Act.

Annual Meeting. The annual meeting of the Company’s shareholders.

Award. Any Incentive Stock Option, Nonqualified Stock Option, Restricted Stock
and Stock Appreciation Right granted under the Plan.

Award Agreement. The written or electronic agreement between the Company and
each Participant that describes the terms and conditions of each Award and the
manner in which it will or may be settled if earned. If there is a conflict
between the terms of this Plan and the terms of the Award Agreement, the terms
of this Plan will govern.

Beneficiary. The person a Participant designates to receive (or to exercise) any
Plan benefit (or right) that is unpaid (or unexercised) when the Participant
dies. A Beneficiary may be designated only by following the procedures described
in Section 12.02; neither the Company nor the Committee is required to infer a
Beneficiary from any other source.

Board. The Company’s board of directors.

Cause. As defined in any written agreement between the Employee and the Company
or any Related Entity or, if there is no written agreement, one or more of the
following acts of the Employee: personal dishonesty; incompetence; willful
misconduct; breach of fiduciary duty involving personal profit; intentional
failure or refusal to perform assigned duties and responsibilities consistent
with the Employee’s position; willful violation of any law, rule, regulation
(other than traffic violations or similar offenses) or final cease-and-desist
order; conviction of a felony or for fraud or embezzlement; or material breach
of any written agreement between the Employee and the Company or any Related
Entity.

However, Cause will not arise solely because the Employee is absent from active
employment during periods of vacation, consistent with the Employer’s applicable
policy, sickness or illness or while suffering from an incapacity due to
physical or mental illness, including a condition that does or may result in a
Disability or other period of absence initiated by the Employee and approved by
the Employer.

Confidential Information. Any and all information (other than information in the
public domain) related to the Company’s or any Related Entity’s business,
including all processes, inventions, trade secrets, computer programs, technical
data, drawings or designs, information concerning pricing and pricing policies,
marketing techniques, plans and forecasts, new product information, information
concerning methods and manner of operations and information relating to the
identity and location of all past, present and prospective customers and
suppliers.

Change in Control. As defined in any written agreement between the Employee and
the Company or any Related Entity or, if there is no written agreement, the
occurrence of the earliest to occur of any one of the following events on or
after the Effective Date:

[1] any one person, or more than one person acting as a group, acquired
ownership of stock of the Company that, together with stock held by such person
or group, possesses more than 50% of the total fair market value or total voting



--------------------------------------------------------------------------------

power of the stock of the Company. However, if any one person or more than one
person acting as a group is considered to own more than 50% of the total market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in control. Any increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of the transaction in which
the Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this section; or

[2] any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
market value equal to or more than one-third of the total fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions.

Notwithstanding any other provision of this Agreement, the Employee will not be
entitled to any amount under this Agreement if he or she acted in concert with
any person or group (as defined above) to effect a Change in Control, other than
at the specific direction of the Board and in his/her capacity as an employee of
the Company or any Subsidiary.

Change in Control Price. The highest price per share of Stock offered in
conjunction with any transaction resulting in a Change in Control (as determined
in good faith by the Committee if any part of the offered price is payable other
than in cash) or, in the case of a Change in Control occurring solely by reason
of events not related to a transfer of Stock, the highest Fair Market Value of a
share of Stock on any of the 30 consecutive trading days ending on the last
trading day before the Change in Control occurs.

Code. The Internal Revenue Code of 1986, as amended or superseded after the
Effective Date and any applicable rulings or regulations issued under the Code.

Committee. The Board’s Compensation Committee, which also constitutes a
“compensation committee” within the meaning of Treas. Reg. §1.162-27(c)(4). The
Committee will be comprised of at least three persons [1] each of whom is [a] an
outside director, as defined in Treas. Reg. §1.162-27(e)(3)(i) and [b] a
“non-employee” director within the meaning of Rule 16b-3 under the Act and
[2] none of whom may receive remuneration from the Company or any Related Entity
in any capacity other than as a director, except as permitted under
Treas. Reg. §1.162-27(e)(3)(ii).

Company. NB&T Financial Group, Inc., an Ohio corporation, and any and all
successors to it.

Covered Officer. Those Employees whose compensation is (or likely will be)
subject to limited deductibility under Code §162(m) as of the last day of any
calendar year.

Director. A person who, on an applicable Grant Date [1] is an elected member of
the Board or of a Related Board (or has been appointed to the Board or to a
Related Board to fill an unexpired term and will continue to serve at the
expiration of that term only if elected by shareholders) and [2] is not an
Employee. For purposes of applying this definition, a Director’s status will be
determined as of the Grant Date applicable to each affected Award.

Director Options. Nonqualified Options issued to Directors under Section 6.00.

Disability. Unless the Committee specifies otherwise in the Award Agreement:

[1] With respect to an Incentive Stock Option, as defined in Code §22(e)(3).

[2] With respect to any Award subject to Code §409A, as defined under
Code §409A; and

[3] With respect to any Award not described in subpart [1] or [2] of this
definition, as defined in any disability insurance policy provided by the
Company or a Related Entity and in which the Employee is eligible to participate
at the Grant Date.

Employee. Any person who, on any applicable date, is a common law employee of
the Company or any Related Entity. A worker who is classified as other than a
common law employee but who is subsequently reclassified as a common law
employee of the Company for any reason and on any basis will be treated as a
common law employee only from the date that reclassification occurs and will not
retroactively be reclassified as an Employee for any purpose of this Plan.

Exercise Price. The amount, if any, a Participant must pay to exercise an Award.

Fair Market Value. The value of one share of Stock on any relevant date,
determined under the following rules: [1] if the Stock is traded on an exchange,
the reported “closing price” on the relevant date, if it is a trading day,
otherwise on the next trading day; [2] if the Stock is traded over-the-counter,
the reported “closing price,” if reported, or if there is no reported “closing
price,” the mean between the highest bid and the lowest asked prices on that
quotation system on the relevant date if it is a trading day, otherwise on the
next trading day; or [3] if neither subparts [1] or [2] of this definition
apply, the fair market value as determined by the Committee in good faith and,
with respect to Incentive Stock Options, consistent with rules prescribed under
Code §422.



--------------------------------------------------------------------------------

Full-Value Award. Restricted Stock Awards that, by the terms of the Award
Agreement through which they are issued, are to be settled in shares of Stock.

Grant Date. The date an Award is granted.

Group. The Company and all Related Entities. The composition of the Group will
be determined as of any relevant date.

Incentive Stock Option. Any Option that, on the Grant Date, meets the conditions
imposed under Code §422 and is not subsequently modified in a manner
inconsistent with Code §422.

Nonqualified Stock Option. Any Option that is not an Incentive Stock Option.

Option. The right granted under Section 6.00 to a Participant to purchase a
share of Stock at a stated price for a specified period of time. An Option may
be either [1] an Incentive Stock Option or [2] a Nonqualified Stock Option.

Participant. Any Employee or Director to whom an Award has been granted and
which is still outstanding.

Plan. The NB&T Financial Group, Inc., 2006 Equity Plan.

Plan Year. The Company’s fiscal year.

Related Board. The board of directors of any incorporated Related Entity or the
governing body of any unincorporated Related Entity.

Related Entity. Any corporation, partnership or other form of unincorporated
entity of which the Company owns, directly or indirectly, 50 percent or more of
the total combined voting power of all classes of stock, if the entity is a
corporation, or of the capital or profits interest, if the entity is a
partnership or another form of unincorporated entity.

Restricted Stock. A share of Stock issued to a Participant contingent upon
satisfaction of conditions described in Section 7.00.

Restriction Period. The period over which the Committee will determine if a
Participant has met conditions placed on Restricted Stock.

Retirement. Unless the Committee specifies otherwise in the Award Agreement, the
date an Employee Terminates on or after reaching age 55 and qualifying to
receive benefits under any tax-qualified deferred compensation plan then
maintained by his or her Employer.

Stock. The common shares, without par value, issued by the Company or any
security issued by the Company in substitution, exchange or in place of these
shares.

Stock Appreciation Right (or “SAR”). An Award granted under Section 8.00 and
consisting of the potential appreciation of the shares of Stock underlying the
Award.

Terminate. A “separation from service” as defined under Code §409A.

3.00 PARTICIPATION

3.01 Awards to Employees.

[1] Consistent with the terms of the Plan and subject to Section 3.03, the
Board, upon recommendation of the Committee, will [a] decide which Employees
will be granted Awards; and [b] specify the type of Award to be granted to
Employees and the terms upon which those Awards will be granted and may be
earned.

[2] The Board, upon the Committee’s recommendation, may establish different
terms and conditions [a] for each type of Award granted to an Employee, [b] for
each Employee receiving the same type of Award; and [c] for the same Employee
for each Award the Employee receives, whether or not those Awards are granted at
different times.

3.02 Awards to Directors. Consistent with the terms of the Plan and subject to
Section 3.03, the Board will grant to Directors the Awards described in
Section 6.01[2].

3.03 Conditions of Participation. By accepting an Award, each Employee and
Director agrees:

[1] To be bound by the terms of the Award Agreement and the Plan and to comply
with other conditions imposed by the Board; and



--------------------------------------------------------------------------------

[2] That the Committee (or the Board, as appropriate) may amend the Plan and the
Award Agreements without any additional consideration to the extent necessary to
avoid penalties arising under Code §409A, even if those amendments reduce,
restrict or eliminate rights that were granted under the Plan or Award Agreement
(or both) before those amendments.

4.00 ADMINISTRATION

4.01 Duties. The Committee is responsible for administering the Plan and has all
powers appropriate and necessary to that purpose, although the Board has final
authority to grant Awards as described in Section 3.00. Consistent with the
Plan’s objectives, the Board and the Committee may adopt, amend and rescind
rules and regulations relating to the Plan, to the extent appropriate to protect
the Company’s and the Group’s interests, and has complete discretion to make all
other decisions necessary or advisable for the administration and interpretation
of the Plan. Any action by the Board and the Committee will be final, binding
and conclusive for all purposes and upon all persons.

4.02 Delegation of Duties. In its sole discretion, the Committee may delegate
any ministerial duties associated with the Plan to any person (including
Employees) that it deems appropriate. However, the Committee may not delegate
any duties it is required to discharge to comply with Code §162(m).

4.03 Award Agreement. As soon as administratively feasible after the Grant Date,
the Committee will prepare and deliver an Award Agreement to each affected
Participant. The Award Agreement:

[1] Will describe [a] the type of Award and when and how it may be exercised or
earned, [b] any Exercise Price associated with that Award and [c] how the Award
will or may be settled.

[2] To the extent different from the terms of the Plan, will describe [a] any
conditions that must be met before the Award may be exercised or earned, [b] any
objective restrictions placed on Awards and any performance-related conditions
and Performance Criteria that must be met before those restrictions will be
released and [c] any other applicable terms and conditions affecting the Award.

4.04 Restriction on Repricing. Regardless of any other provision of this Plan,
neither the Company nor the Committee may “reprice” (as defined under rules
issued by the exchange on which the Stock is then traded) any Award without the
prior approval of the shareholders.

5.00 LIMITS ON STOCK SUBJECT TO AWARDS

5.01 Number of Authorized Shares of Stock. Subject to Section 5.03, the number
of shares of Stock issued under the Plan may not be larger than 270,000 shares,
all of which may be issued through Incentive Stock Options. The full number of
shares underlying an SAR shall be deemed “issued” for purposes of counting the
number of shares authorized for issuance pursuant to the Plan. Subject to the
aggregate limitation set for in this Section 5.01 and with the exception of
equity awards to Directors as determined in Section 6.01, the Board, in its
discretion, may determine the number of Incentive Stock Options, Nonqualified
Stock Options, Stock Appreciation Rights, and Restricted Stock to be granted at
Grant Date to employees.

The shares of Stock to be delivered under the Plan may consist, in whole or in
part, of treasury Stock or authorized but unissued Stock not reserved for any
other purpose.

5.02 Share Accounting. The limits imposed under Section 5.01:

[1] Will be conditionally reduced by the number of shares of Stock subject to
any outstanding Award, including the full number of shares underlying SARs; and

[2] Will be absolutely reduced by [a] the number of shares of Stock issued
pursuant to the exercise of an Option, [b] the number of shares of Stock issued
because the terms of a Full-Value Award Agreement have been met and [c] by the
full number of shares of Stock underlying an SAR that has been earned and
exercised; but

[3] Will be increased by the number of shares of Stock subject to any Award
that, for any reason, is forfeited, cancelled, terminated, relinquished,
exchanged or otherwise settled without the issuance of Stock or without payment
of cash equal to the difference between the Award’s Fair Market Value and its
Exercise Price (if any).

In addition, the number of authorized shares of Stock specified in Section 5.01
will be reduced by the number of shares of Stock surrendered by a Participant or
withheld by the Company to pay the Exercise Price of an Option or the taxes
associated with an Award.

Any decision by the Committee under this section will be final and binding on
all Participants.

5.03 Adjustment in Capitalization. If, after the Effective Date, there is a
Stock dividend or Stock split, recapitalization (including payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to shareholders,



--------------------------------------------------------------------------------

exchange of shares, or other similar corporate change affecting Stock, the
Committee will appropriately adjust [1] the number of Awards that may or will be
granted to Participants during a Plan Year, [2] the aggregate number of shares
of Stock available for Awards under Sections 5.01 or subject to outstanding
Awards (as well as any share-based limits imposed under this Plan), [3] the
respective Exercise Price, number of shares and other limitations applicable to
outstanding or subsequently granted Awards and [4] any other factors, limits or
terms affecting any outstanding or subsequently granted Awards.

5.04 Limits on Awards to Covered Officers. During any Plan Year, no Covered
Officer may receive [1] Options and SARs covering more than 12,000 shares in the
aggregate (adjusted as provided in Section 5.03), including Awards that are
cancelled [or deemed to have been cancelled under Treas. Reg.
§1.162-27(e)(2)(vi)(B)] during each Plan Year granted or [2] Restricted Stock
Awards covering more than 2,000 shares in the aggregate (adjusted as provided in
Section 5.03), including Awards that are cancelled [or deemed to have been
cancelled under Treas. Reg. §1.162-27(e)(2)(vi)(B)] during each Plan Year
granted.

6.00 OPTIONS

6.01 Grant of Options. Subject to Section 10.00 and the terms of the Plan and
the associated Award Agreement:

[1] At any time during the term of this Plan, the Board may grant Incentive
Stock Options and Nonqualified Stock Options to employees

[2] The Board will grant, subject to adjustment as provided in Section 5.03,
[a] 1,000 Director Options to each Director on the date immediately after the
Director first becomes a Director, and [b] 1,000 shares of Director Options on
the date following each subsequent Annual Meeting during which the Director
serves as a Director.

6.02 Exercise Price. Except as required to implement Section 6.06, each Option
will bear an Exercise Price at least equal to Fair Market Value on the Grant
Date. However, the Exercise Price associated with an Incentive Stock Option will
be at least 110 percent of the Fair Market Value of a share of Stock on the
Grant Date with respect to any Incentive Stock Options issued to an Employee
who, on the Grant Date, owns [as defined in Code §424(d)] Stock possessing more
than 10 percent of the total combined voting power of all classes of Stock (or
the combined voting power of any Related Entity), determined under rules issued
under Code §422.

6.03 Exercise of Options. Subject to Section 9.00 and any terms, restrictions
and conditions specified in the Plan:

[1] Employee Options will be exercisable according to a vesting schedule
determined by the Board at the Grant Date; provided, however, that no Employee
Option will become exercisable at a rate of less than one third each year
beginning on and after the Grant Date.

[2] Director Options will be exercisable according to the following schedule:

 

Number of Full Years Beginning After Grant Date

   Cumulative Percentage Vested Less than 1    0 percent 1 but fewer than 2   
33 1/3 percent 2 but fewer than 3    66 2/3 percent 3 or more    100 percent

[3] However:

[a] Any Option to purchase a fraction of a share of Stock will automatically be
converted to an Option to purchase a whole share.

[b] No Incentive Stock Option may be exercised more than ten years after it is
granted (five years in the case of an Incentive Stock Option granted to an
Employee who owns [as defined in Code §424(d)] on the Grant Date Stock
possessing more than 10 percent of the total combined voting power of all
classes of Stock or the combined voting power of any Related Entity, determined
under rules issued under Code §422).

[c] No Director Option will be exercisable more than ten years after it is
granted.

[d] Nonqualified Stock Options (other than Director Options) will be exercisable
for the period specified in the Award Agreement.



--------------------------------------------------------------------------------

6.04 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary:

[1] No provision of this Plan relating to Incentive Stock Options will be
interpreted, amended or altered, nor will any discretion or authority granted
under the Plan be exercised, in a manner that is inconsistent with Code §422 or,
without the consent of any affected Participant, to cause any Incentive Stock
Option to fail to qualify for the federal income tax treatment afforded under
Code §421.

[2] The aggregate Fair Market Value of the Stock (determined as of the Grant
Date) with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all option plans
of the Company and all Related Entities of the Company) will not exceed $100,000
[or other amount specified in Code §422(d)], determined under rules issued under
Code §422.

[3] No Incentive Stock Option will be granted to any person who is not an
Employee on the Grant Date.

6.05 Exercise Procedures and Payment for Options. Unless the Committee specifies
otherwise in the Award Agreement, the Exercise Price associated with each Option
must be paid under procedures described in the Award Agreement. These procedures
may include payment in cash, a cashless exercise and allowing a Participant to
tender Stock he or she already has owned for at least six months before the
exercise date, either by actual delivery of the previously owned Stock or by
attestation, valued at its Fair Market Value on the exercise date, as partial or
full payment of the Exercise Price or any combination of those procedures. A
Participant may exercise an Option only by sending to the Committee a completed
exercise notice (in the form prescribed by the Committee) along with payment (or
designation of an approved payment procedure) of the Exercise Price. As soon as
administratively feasible after those steps are taken, the Committee will issue
to the Participant the appropriate share certificates.

6.06 Substitution of Options. In the Committee’s discretion, persons who become
Employees as a result of a transaction described in Code §424(a) may receive
Options in exchange for options granted by their former employer or the former
Related Entity subject to the rules and procedures prescribed under Code §424.

6.07 Rights Associated With Options.

[1] A Participant to whom an unexercised Option has been granted will have no
voting or dividend rights with respect to the shares underlying that unexercised
Option and the Option will be transferable only to the extent provided in
Section 12.01.

[2] Unless the Committee specifies otherwise in the Award Agreement or as
otherwise specifically provided in the Plan, Stock acquired through an Option
[a] will bear all dividend and voting rights associated with Stock and [b] will
be transferable, subject to applicable federal securities laws, the requirements
of any national securities exchange or system on which shares of Stock are then
listed or traded or any blue sky or state securities laws.

7.00 RESTRICTED STOCK

7.01 Grant of Restricted Stock. The restrictions contained in the Restricted
Stock Awards shall be based on the passage of time. Subject to Section 9.00 and
the terms of the Plan and the associated Award Agreement, at any time during the
term of this Plan, the Board may grant shares of Restricted Stock to Employees.

7.02 Earning Restricted Stock. Subject to Section 9.00, any terms, restrictions
and conditions specified in the Plan or the associated Award Agreement, and
unless specified otherwise in the Award Agreement:

[1] Restrictions imposed on Restricted Stock granted to Employees will lapse no
later than three years after the Grant Date.

[2] During the Restriction Period, Restricted Stock will be held by the Company
as escrow agent. After the end of the Restriction Period, the Restricted Stock
will be:

[a] Forfeited, if all restrictions described in the Award Agreement have not
been met; or

[b] Released from escrow and distributed to the Participant as soon as
practicable after the last day of the Restriction Period, if all restrictions
specified in the Award Agreement have been met.

[3] Any Restricted Stock Award relating to a fractional share of Stock will be
rounded to the next whole share when settled.

7.03 Rights Associated With Restricted Stock. During the Restriction Period and
unless the associated Award Agreement specifies otherwise:

[1] Restricted Stock may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated; but



--------------------------------------------------------------------------------

[2] Each Participant to whom Restricted Stock has been issued:

[a] May exercise full voting rights associated with that Restricted Stock; and

[b] Will be entitled to receive all dividends and other distributions paid with
respect to that Restricted Stock; provided, however, that if any dividends or
other distributions are paid in shares of Stock, those shares will be subject to
the same restrictions on transferability and forfeitability as the shares of
Restricted Stock with respect to which they were issued.

8.00 STOCK APPRECIATION RIGHTS

8.01 SAR Grants. Subject to the terms of the Plan, the Committee may grant SARs
to Employees at any time during the term of this Plan.

8.02 Exercise Price. The Exercise Price specified in the Award Agreement will
not be less than 100 percent of the Fair Market Value of a share of Stock on the
Grant Date.

8.03 Exercise and Settling of SARs.

[1] SARs will be exercisable subject to the terms specified in the Award
Agreement.

[2] A Participant exercising a SAR will receive, as set forth in the Award
Agreement, cash or a number of whole shares of Stock equal to:

[a] The difference between the Fair Market Value of a share of Stock on the
exercise date and the Exercise Price multiplied by

[b] The number of shares of Stock with respect to which the SAR is being
exercised.

The value of any fractional share of Stock produced under this formula will be
settled in cash.

9.00 TERMINATION/BUY-OUT

9.01 Retirement. Unless otherwise specified in the Award Agreement or this Plan:

[1] All Nonqualified Stock Options and SARs then held by a Retiring Employee
that are not exercisable when the Employee Retires will become fully exercisable
upon Retirement, and all of the Employee’s Options and SARs may be exercised at
any time before the earlier of [a] the expiration date specified in the Award
Agreement or [b] one year after the Retirement date (or any shorter period
specified in the Award Agreement).

[2] All Incentive Stock Options then held by a Retiring Employee that are not
exercisable when the Employee Retires will become fully exercisable upon
Retirement, and all of the Employee’s Incentive Stock Options may be exercised
at any time before the earlier of [a] the expiration date specified in the Award
Agreement or [b] three months after the Retirement date (or any shorter period
specified in the Award Agreement). However, an Incentive Stock Option that is
not exercised within three months after the Retirement date will be treated as a
Nonqualified Stock Option and may be exercised within the period described in
Section 9.01[1].

[3] All Restricted Stock granted to a Retiring Participant that is unvested when
the Participant Retires will be fully vested upon the Participant’s Retirement.

9.02 Death or Disability. Unless otherwise specified in the Award Agreement or
this Plan:

[1] All Nonqualified Stock Options and SARs then held by a Participant who dies
or becomes Disabled (whether or not then exercisable) will be fully exercisable
when the Participant dies or becomes Disabled and may be exercised at any time
before the earlier of [a] the expiration date specified in the Award Agreement
or [b] one year after the date of death or Disability (or any shorter period
specified in the Award Agreement).

[2] All Incentive Stock Options then held by a Disabled or dead Participant will
be fully exercisable when the Participant dies or becomes Disabled and may be
exercised at any time before the earlier of [a] the expiration date specified in
the Award Agreement or [b] one year after the Termination date (or any shorter
period specified in the Award Agreement). However, an Incentive Stock Option
that is not exercised within three months after the Termination date will be
treated as a Nonqualified Stock Option and may be exercised within the period
described in Section 9.02[1].



--------------------------------------------------------------------------------

[3] All Restricted Stock granted to a Participant who dies or becomes Disabled
that is unvested when the Participant dies or becomes Disabled will be fully
vested when the Participant dies or becomes Disabled.

9.03 Termination for Cause. Unless otherwise specified in the Award Agreement or
this Plan, all Awards that are outstanding (whether or not then exercisable)
will be forfeited when and if a Participant Terminates (or is deemed to have
been Terminated) for Cause.

9.04 Termination for any Other Reason. Unless otherwise specified in the Award
Agreement or this Plan or subsequently, any Awards that are outstanding when a
Participant Terminates for any reason not described in Sections 9.01 through
9.03 and which are then exercisable may be exercised at any time before the
earlier of [1] the expiration date specified in the Award Agreement or [2] 90
days after the Termination date (or any shorter period specified in the Award
Agreement), and all Awards that are not then exercisable will terminate on the
Termination date.

9.05 Buy-out of Awards. At any time before a Change in Control or the
commencement of activity that may reasonably be expected to result in a Change
in Control, the Committee, in its sole discretion, may offer to buy for cash or
by substitution of another Award (but only to the extent that offer and the
terms of the offer do not and, on their face are not likely to, generate
penalties under Code §409A) any or all outstanding Awards held by any
Participant, whether or not exercisable, by providing to that Participant
written notice (“Buy-out Offer”) of its intention to exercise the rights
reserved in this section and other information, if any, required to be included
under applicable security laws. If a Buy-out Offer is given, the Company also
will transfer to each Participant accepting the offer the value (determined
under procedures adopted by the Committee) of the Award to be purchased or
exchanged. The Company will complete any buy-out made under this section as soon
as administratively possible after the date of the Buy-out Offer.

10.00 CHANGE IN CONTROL

10.01 Accelerated Vesting and Settlement. Upon a Change in Control, all of a
Participant’s Awards will be treated as provided in a separate written change in
control or similar agreement between the Participant and the Company or any
Related Entity or, if there is no such agreement between a Participant and the
Company or any Related Entity, subject to Section 10.02, on the date of any
Change in Control the Participant and the Company agree that:

[1] Each Option and SAR outstanding on the date of a Change in Control (whether
or not exercisable) will be cancelled in exchange [a] for cash equal to the
excess of the Change in Control Price over the Exercise Price associated with
the cancelled Option or SAR or, [b] at the Committee’s discretion, for whole
shares of Stock with a Fair Market Value equal to the excess of the Change in
Control Price over the Exercise Price associated with the cancelled Option and
SAR and the Fair Market Value of any fractional share of Stock will be
distributed in cash; and

[2] All restrictions then imposed on Restricted Stock will lapse and all
outstanding Restricted Stock (including those subject to the acceleration
described in this subpart) will be distributed in a single lump sum cash payment
or, at the Committee’s discretion, in whole shares of Stock and all dividends
then held in escrow will be distributed in cash.

As a condition of receiving an Award, each Participant agrees to the terms
described in this section and to cooperate fully in the application and
completion of the procedures described in this section.

10.02 Effect of Code §280G. Unless otherwise specified in the Award Agreement or
in another written agreement between the Participant and the Company or a
Related Entity executed simultaneously with or before any Change in Control, if
the sum (or value) of the payments described in Section 10.01 constitute an
“excess parachute payment” as defined in Code §280G(b)(1) when combined with all
other parachute payments attributable to the same Change in Control, the Company
or other entity making the payment (“Payor”) will reduce the Participant’s
benefits under this Plan so that the Participant’s total “parachute payment” as
defined in Code §280G(b)(2)(A) under this Plan, an Award Agreement and all other
agreements will be $1.00 less than the amount that otherwise would generate an
excise tax under Code §4999. If the reduction described in the preceding
sentence applies, within 10 business days of the effective date of the event
generating the payments (or, if later, the date of the Change in Control), the
Payor will apprise the Participant of the amount of the reduction (“Notice of
Reduction”). Within 10 business days of receiving that information, the
Participant may specify how and against which benefit or payment source,
(including benefits and payment sources other than this Plan) the reduction is
to be applied (“Notice of Allocation”). The Payor will be required to implement
these directions within 10 business days of receiving the Notice of Allocation.
If the Payor has not received a Notice of Allocation from the Participant within
10 business days of the date of the Notice of Reduction or if the allocation
provided in the Notice of Allocation is not sufficient to fully implement the
reduction described in this section, the Payor will apply the reduction
described in this section proportionately based on the amounts otherwise payable
under Section 10.01 or, if a Notice of Allocation has been returned that does
not sufficiently implement the reduction described in this section, on the basis
of the reductions specified in the Notice of Allocation.

11.00 AMENDMENT, MODIFICATION AND TERMINATION OF PLAN

The Board or the Committee may terminate, suspend or amend the Plan at any time
without shareholder approval except to the extent that shareholder approval is
required to satisfy applicable requirements imposed by [1] Rule 16b-3 under the
Act, or any successor rule or regulation, [2] applicable requirements of the
Code or [3] any securities exchange, market or other quotation system on or
through which the Company’s securities are listed or traded. Also, no Plan
amendment may [4] result in the loss of a Committee



--------------------------------------------------------------------------------

member’s status as a “non-employee director” as defined in Rule 16b-3 under the
Act, or any successor rule or regulation, with respect to any employee benefit
plan of the Company, [5] cause the Plan to fail to meet requirements imposed by
Rule 16b-3 or [6] without the consent of the affected Participant (and except as
specifically provided otherwise in this Plan or the Award Agreement), adversely
affect any Award granted before the amendment, modification or termination.
However, nothing in this section will restrict the Committee’s right to amend
the Plan and any Award Agreements without any additional consideration to
affected Participants to the extent necessary to avoid penalties arising under
Code §409A, even if those amendments reduce, restrict or eliminate rights
granted under the Plan or Award Agreement (or both) before those amendments.

12.00 MISCELLANEOUS

12.01 Assignability. Except as described in this section or as provided in
Section 12.02, an Award may not be transferred except by will or the laws of
descent and distribution and, during the Participant’s lifetime, may be
exercised only by the Participant or the Participant’s guardian or legal
representative.

12.02 Beneficiary Designation. Each Participant may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive or to
exercise any vested Award that is unpaid or unexercised at the Participant’s
death. Unless otherwise provided in the Beneficiary designation, each
designation made will revoke all prior designations made by the same
Participant, must be made on a form prescribed by the Committee and will be
effective only when filed in writing with the Committee. If a Participant has
not made an effective Beneficiary designation, the deceased Participant’s
Beneficiary will be his or her surviving spouse or, if none, the deceased
Participant’s estate. The identity of a Participant’s designated Beneficiary
will be based only on the information included in the latest beneficiary
designation form completed by the Participant and will not be inferred from any
other evidence.

12.03 No Guarantee of Continuing Services. Except as specifically provided
elsewhere in the Plan, nothing in the Plan may be construed as:

[1] Interfering with or limiting the right of the Company or any Related Entity
to Terminate any Employee’s employment at any time;

[2] Conferring on any Participant any right to continue as an Employee or
director of the Company or any Related Entity;

[3] Guaranteeing that any Employee will be selected to be a Participant; or

[4] Guaranteeing that any Participant will receive any future Awards.

12.04 Tax Withholding.

[1] The Company will withhold from other amounts owed to the Participant, or
require a Participant to remit to the Company, an amount sufficient to satisfy
federal, state and local withholding tax requirements on any Award, exercise or
cancellation of an Award or purchase of Stock. If these amounts are not to be
withheld from other payments due to the Participant (or if there are no other
payments due to the Participant), the Company will defer payment of cash or
issuance of shares of Stock until the earlier of:

[a] Thirty days after the settlement date; or

[b] The date the Participant remits the required amount.

[2] If the Participant has not remitted the required amount within 30 days after
the settlement date, the Company will permanently withhold from the value of the
Awards to be distributed the minimum amount required to be withheld to comply
with applicable federal, state and local income, wage and employment taxes and
distribute the balance to the Participant.

[3] In its sole discretion, which may be withheld for any reason or for no
reason, the Committee may permit a Participant to elect, subject to conditions
the Committee establishes, to reimburse the Company for this tax withholding
obligation through one or more of the following methods:

[a] By having shares of Stock otherwise issuable under the Plan withheld by the
Company (but only to the extent of the minimum amount that must be withheld to
comply with applicable state, federal and local income, employment and wage tax
laws);

[b] By delivering to the Company previously acquired shares of Stock that the
Participant has owned for at least six months;

[c] By remitting cash to the Company; or

[d] By remitting a personal check immediately payable to the Company.



--------------------------------------------------------------------------------

12.05 Indemnification. Each individual who is or was a member of the Committee
or of the Board will be indemnified and held harmless by the Company against and
from any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be made a party or in which he or she
may be involved by reason of any action taken or not taken under the Plan as a
Committee or Board member and against and from any and all amounts paid, with
the Company’s approval, by him or her in settlement of any matter related to or
arising from the Plan as a Committee or Board member or paid by him or her in
satisfaction of any judgment in any action, suit or proceeding relating to or
arising from the Plan against him or her as a Committee or Board member, but
only if he or she gives the Company an opportunity, at its own expense, to
handle and defend the matter before he or she undertakes to handle and defend it
in his or her own behalf. The right of indemnification described in this section
is not exclusive and is independent of any other rights of indemnification to
which the individual may be entitled under the Company’s organizational
documents, by contract, as a matter of law or otherwise.

12.06 No Limitation on Compensation. Nothing in the Plan is to be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees or directors, in cash or property, in a manner not expressly
authorized under the Plan.

12.07 Requirements of Law. The grant of Awards and the issuance of shares of
Stock will be subject to all applicable laws, rules and regulations and to all
required approvals of any governmental agencies or national securities exchange,
market or other quotation system. Also, no shares of Stock will be issued under
the Plan unless the Company is satisfied that the issuance of those shares of
Stock will comply with applicable federal and state securities laws.
Certificates for shares of Stock delivered under the Plan may be subject to any
stock transfer orders and other restrictions that the Committee believes to be
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange or other recognized market or
quotation system upon which the Stock is then listed or traded, or any other
applicable federal or state securities law. The Committee may cause a legend or
legends to be placed on any certificates issued under the Plan to make
appropriate reference to restrictions within the scope of this section.

12.08 Governing Law. The Plan, and all agreements hereunder, will be construed
in accordance with and governed by the laws (other than laws governing conflicts
of laws) of the State of Ohio.

12.09 No Impact on Benefits. Plan Awards are not compensation for purposes of
calculating a Participant’s rights under any employee benefit plan that does not
specifically require the inclusion of Awards in calculating benefits.